Citation Nr: 1738551	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive features, prior to June 19, 2013.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to November 1970.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from March 2010 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The March 2010 rating decision awarded service connection for PTSD with depressive features with an evaluation of 50 percent effective as of May 12, 2005. The Veteran filed a timely appeal for an initial increased rating. The September 2015 rating decision increased the rating for PTSD to 100 percent as of June 19, 2013. As that increase did not constitute a full grant of the benefit sought for the entire appeal period, the Veteran's claim for an increased rating for PTSD prior to June 19, 2013, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. At the hearing, the Veteran's representative indicated additional medical evidence would be submitted following the hearing with a waiver of initial Agency of Original Jurisdiction consideration. See 38 C.F.R. § 20.1304 (2016). In June 2017, the Veteran submitted a copy of a May 2010 physician letter and a statement from his representative. 


FINDINGS OF FACT

1. Prior to November 20, 2008, the Veteran's PTSD manifested itself by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.

2. From November 20, 2008 to May 12, 2010, the Veteran's PTSD manifested itself by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment was not shown.

3. From May 12, 2010 to June 19, 2013, the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to November 20, 2008, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016).

2. From November 19, 2008 to May 12, 2010, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).

2. From May 12, 2010 to June 13, 2013, the criteria for an initial rating of 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. An August 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 
VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran. VA provided an examination in March 2008 and March 2010 to evaluate the Veteran's psychiatric disabilities. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is assigned a 50 percent disability rating prior to June 19, 2013, and 100 percent disability rating from that date.  He contends he is entitled to a higher rating for PTSD for the period prior to June 19, 2013. 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Prior to November 20, 2008

After evaluating the evidence of record, the Board concludes that for the period prior to November 20, 2008, the Veteran is not entitled to an initial rating in excess of 50 percent, as the preponderance of the evidence supports his PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during this time. 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DC 9411.

Specifically, in April 2005 the Veteran consulted with a VA doctor about PTSD. He reported he had nightmares in the past, but the nightmares had lessened. He reported problems with his temper were improving. He reported his life was relatively stable. The psychiatrist's impression was that the Veteran's symptoms were consistent with PTSD. 

In October 2007, the Veteran met with a VA licensed clinical social worker (LCSW) to discuss his PTSD symptoms. He reported persistent symptoms of difficulty falling asleep, outbursts of anger, hypervigilance, periods of paranoia, and exaggerated startled response. The Veteran reported isolating and intrusive memories. He reported his frequent absences from work for PTSD symptoms did not jeopardize his employment. He reported his intrusive memories put a strain on his relationship with his wife, but she was supportive and accepted his coping strategies. 

In March 2008, VA afforded the Veteran an examination to evaluate his mental health. When asked about re-experiencing events from Vietnam, the Veteran said, "I can't say it affects me, but it is always on my mind." He denied nightmares currently, but had nightmares in the past. He reported recollections of specific events from Vietnam, but said the recollections were not upsetting or distressing to him. The Veteran denied avoidance of persons, places, or things that he associates with the traumas from Vietnam. The Veteran reported improvement with uncontrolled rage. He reported waking up during the night, but getting 5-6 hours of sleep a night. He reported he startles easily, but continued to go to movies, out to dinner, and other events. He denied symptoms of depression. He denied any current impairment in his social and occupational functioning as a result of the stressful events that he experienced in service. The examiner found no mental health diagnosis.

The Board gives no probative weight to the March 2008 VA examiner's lack of diagnosis, as the Veteran has already been determined service-connected for PTSD as of May 2005 by VA. The Board does give probative weight to the frequency, severity, and duration of psychiatric symptoms reported by the Veteran in the March 2008 VA examination. The preponderance of the evidence supports the Veteran's PTSD symptoms produced, at most, an occupational and social impairment with reduced reliability and productivity during this time period. The preponderance of the evidence does not support the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. In particular, it is not shown that prior to November 20, 2008, the Veteran experienced symptoms such as suicidal ideation, obsessional rituals, or near-continuous panic or depression that affected his ability to function independently.  To the contrary, in October 2007, it was noted that the Veteran's PTSD had not jeopardized his employment and that his relationship with his wife was strained, but supportive.  Such evidence does not show that the Veteran had difficulty adapting to stressful circumstances or an inability to establish and maintain effective relationships.  Similarly, on March 2008 VA examination, the Veteran denied depression or any current impairment in his social and occupational functioning as a result of his stressful in-service events.

Accordingly, a rating in excess of 50 percent is denied for the period prior to November 20, 2008.

For the period from November 20, 2008 to May 12, 2010

From November 20, 2008, to May 12, 2010, the Board concludes that the Veteran is entitled to an initial rating of 70 percent, as the preponderance of the evidence supports his PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, but did not amount to total occupational and social impairment. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DC 9411.

Specifically, the evidence shows that on a VA psychiatric evaluation on November 20, 2008, the Veteran reported re-experiencing events from service daily with significant symptoms of avoidance and hyperarousal. The Veteran endorsed suicidal ideation, but reported he would not act on his thoughts. Mood was observed to be irritable and dysphoric. The Veteran reported no hallucinations or delusions. Judgment and insight were observed to be good. 

At a December 2008 VA psychiatric visit, the Veteran reported increased depression, anger, and trouble sleeping. He reported arguing with his wife. He reported working part-time at a farm. The examiner noted persistent symptoms of trouble sleeping, irritability or outbursts of anger, trouble concentrating, hypervigilance, and exaggerated startled response. The examiner opined the Veteran's PTSD disturbances cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. The doctor assessed a Global Assessment Functioning (GAF) score of 45, which indicates serious impairment in social and occupational functioning.

At a March 2009 VA psychiatric visit, the Veteran reported depressive mood and erratic sleep with nightmares a couple times a week. The Veteran denied suicidal ideation. Concentration was noted to be normal. He described his home situation as decent. The doctor assessed a GAF score of 45. 

At a November 2009 VA psychiatric visit, the Veteran reported having problems with anger and sleep. No delusions, hallucinations, or suicidal ideations were noted. Concentration was observed to be normal. 

At a February 2010 VA psychiatric visit, the Veteran was observed to be emotional and tearful. He reported being more irritable at work. He reported the medications were not taking the edge off. The Veteran was assessed with a GAF score of 55, which indicates moderate impairment in social and occupational functioning.

In March 2010, VA provided the Veteran with an examination to assess his PTSD. Since the last VA examination, he reported worsening of his nightmares, loneliness, and getting along with others. Socially, he reported not having any friends and not participating in social activities. He reported thinking the world would be better without him. He reported more bad days than good days. He reported feeling hopeless, experiencing nightmares and recollections, startling easy, hypervigilance, and crying spells. He reported when he hears noises at night, he loads a weapon and goes looking around the property. The examiner assessed a GAF score of 51 with medications and a GAF score of 48 without medications. These GAF scores indicate moderate to serious impairment in social and occupational functioning. 

In a later March 2010 VA psychiatric visit, the Veteran reported working as a farm hand allowed him to work alone, but he found it highly stressful when he had to be around other workers. 

In an April 2010 VA psychiatric visit, the Veteran reported difficulty working machinery at work while on his medications, but having conflicts with other workers when he did not take his medications. He planned to apply for Social Security disability. 

The Board gives great probative weight to the GAF score opinions from the Veteran's VA psychiatric visits and March 2010 VA examination. The GAF scores during this time period indicate the Veteran was suffering with moderate to severe impairment in social and occupational functioning. While GAF scores are not dispositive, GAF scores are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995) 38 C.F.R. § 4.126. These GAF score opinions are consistent with the frequency, severity, and duration of psychiatric symptoms reported by the Veteran. During this time period, the Veteran reported suicidal ideation without intent, depression, anxiety, impaired impulse control, unprovoked irritability, difficulty adapting to stressful situations, and difficulty establishing and maintaining relationships. The Veteran is competent to report his psychiatric symptoms, as well as the frequency and severity of those symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Veteran's reports are credible, as his reports are consistent with the Veteran last working in April 2010, and regularly attending anger management classes and marriage counseling classes. The record reflects a clear increase in symptoms during this time period, impacting his work, family relations, judgment, thinking, and mood. 

The preponderance of the evidence does not support total occupational and social impairment during this time period. The Veteran was able to maintain employment during this period. When looking to the 100 percent rating criteria, the record also does not support a manifestation of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain activities of daily living, disorientation to time or place, or memory loss of close relatives or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

The Veteran is entitled to an initial rating of 70 percent for the period from November 20, 2008 to May 11, 2010, as the preponderance of the evidence supports his PTSD symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, but not amounting to total occupational and social impairment.

For the period from May 12, 2010 to June 13, 2013

After evaluating the evidence of record, the Board concludes that from May 12, 2010 to June 13, 2013, the Veteran is entitled to an initial rating of 100 percent, as his PTSD symptoms have manifested in total occupational and social impairment. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DC 9411.

Specifically, on May 12, 2010, Dr. J.L. opined the Veteran had a diagnosis of PTSD with a GAF score of 35. A score of 35 indicates major impairment in several areas, such as work, family relations, judgment, thinking, or mood. The examiner identified the symptoms of poor sleep, poor concentration, anxiety, panic attacks, isolation, decreased self-esteem, suicidal thoughts, thoughts to harm others, mood swings, memory trouble, impulsivity, disorganization, altered judgment, hopelessness, and flashbacks. The examiner stated the Veteran's condition had become persistent and progressive with significant aggressiveness and emotional reactivity. The examiner opined the Veteran meets the criteria of flattened affect, frequent panic attacks, difficulty understanding complex commands, impaired memory, impaired judgment, disturbances in motivation and mood, and difficulty maintaining effective work and social relationships. The examiner opined the Veteran's psychiatric severity is equal to 100 percent disability or unemployabilty. In May 2012, Dr. J.L. provided a follow-up letter again opining the Veteran met the criteria for a 100 percent rating or unemployabilty. 

The Board gives the medical opinions of Dr. J.L. great probative weight. Dr. J.L. is a psychiatrist and Vietnam combat veteran, who is well-experienced in assessing PTSD. He interviewed the Veteran and reviewed his claims file. His opinion is consistent with VA treatment records during this time period, the Veteran being awarded Social Security disability benefits in May 2010 with a primary diagnosis of PTSD, the Veteran's hearing testimony, and numerous buddy statements. 

The Board recognizes Dr. J.L.'s opinion is inconsistent with an August 2010 VA examination finding that the Veteran had Major depressive disorder, not PTSD, with a GAF score of 57. The Board gives this opinion no probative weight because it is not consistent with treatment records, opinion evidence, or the Veteran being service-connected for PTSD since 2005.

The Board finds the preponderance of the evidence supports the Veteran's PTSD manifested in total occupational and social impairment from May 12, 2010 to June 13, 2013.












(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 50 percent for PTSD prior to November 20, 2008, is denied.

An initial rating of 70 percent, but not higher, for PTSD from November 20, 2008 to May 12, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating of 100 percent for PTSD from May 12, 2010 to June 19, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


